Citation Nr: 1742913	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to January 8, 2013, and 20 percent disabling from January 8, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active military service from June 1976 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) in Roanoke, Virginia, that denied a compensable rating for the Veteran's service-connected bilateral hearing loss.  

In a December 2013 rating decision, the RO granted a 20 percent rating for bilateral hearing loss, effective January 8, 2013.  

In an October 2012 statement, the Veteran attempted to claim an effective date earlier than November 15, 2006 for the grant of service connection for peripheral neuropathy of the left lower extremity that was assigned an initial 10 percent evaluation.  Service connection was granted in April 2007, at which time, the November 2006 effective date was assigned.  The Veteran did not express disagreement with the effective date within a year of this rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nonetheless, the matter is referred to  the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  

The Board notes that in his January 2013 VA Form 9 the Veteran declined a hearing for his claim for a higher rating for his service-connected hearing loss.  The Board also notes that the Veteran has filed a claim seeking a rating in excess of 10 percent for his service-connected degenerative arthritis of the thoracolumbar spine, which was denied in the August 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) with this decision, and perfected a timely appeal of this decision in November 2014.  The Board acknowledges that in his November 2014 substantive appeal he requested a hearing before a Veterans Law Judge (VLJ) at the Board in Washington, DC.  However, his claim for a higher rating for his service-connected low back disorder is currently part of a separate appeal stream, and not before the Board.  Although he has requested a hearing in a different appeal, the Board does not find that this is a sufficient reason to delay adjudication of the claim for an increased rating for his service-connected hearing loss, which is currently before the Board and ready to be adjudicated.  

This matter was remanded for additional evidentiary development in March 2015.  It has since been returned to the Board.  


FINDINGS OF FACT

1.  For the period prior to January 8, 2013, the Veteran has manifested no worse than Level II hearing acuity in his right ear and Level IV hearing acuity in his left ear.

2.  For the period from January 8, 2013, the Veteran has manifested no worse than Level VIII hearing acuity in his right ear and Level VII hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2013, the scheduler criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the period from January 8, 2013, the scheduler criteria for a 40 percent rating, but no higher, for the Veteran's bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board remanded this claim in March 2015 for additional evidentiary development, to include retrieving outstanding treatment records pertinent to the Veteran's claim.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's treatment records from his private medical providers at Lakeview Medical Center, and to contact the Naval Medical Center, and request the Veteran's puretone thresholds in numerical form for the March 2012 and January 2013 audiological evaluations.  The Board also instructed the AOJ to schedule the Veteran for a more recent VA audiologist examination to determine the current extent and severity of his service-connected hearing loss.  

Following this remand, using the completed medical release form provided by the Veteran, the AOJ retrieved the Veteran's private medical records issued at Lakeview Medical Center, to include audiological records dated in November and December 2011, and associated these records with the claims file.  The AOJ also contacted the Naval Medical Center in November 2015, and requested that the audiologist provide the Veteran's puretone thresholds in numerical form for the March 2012 and January 2013 audiological tests.  In addition, the AOJ requested any additional audiologist tests pertaining to treatment for the Veteran's hearing loss.  In a November 2015 response from the Naval Medical Center, it was determined that no additional records were located at this facility pertaining to the Veteran's hearing loss.  In a February 2016 letter to the Veteran, the AOJ alerted the Veteran that despite their attempts to retrieve his puretone threshold results in numerical form for the March 2012 and January 2013 audiometric tests from the Naval Medical Center, the response issued by Naval Medical Center had been negative.  The AOJ asked the Veteran to submit any additional relevant documents in his possession pertaining to these particular audiometric test results, as well as any other information relating to his service-connected hearing loss.  In response to this, the Veteran submitted a February 2016 audiological report from the Naval Medical Center, which has been associated with the claims file.  Based on the foregoing, the Board concludes that further efforts to obtaining his records from the Naval Medical Center, to include his puretone thresholds in numerical form for the March 2012 and January 2013 audiological tests, would be futile.   Pursuant to the March 2015 remand instructions, the Veteran was also afforded a more recent VA audiological examination in November 2015, the report of which has been associated with the claims file.  The Board finds this examination to be adequate for VA purposes.  

Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.   

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The rows in Table VI (printed in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on a controlled speech discrimination test. The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test. The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

Review of the claims file reflects that the Veteran's claim for service connection for bilateral hearing loss was initially granted, and evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, by way of the April 2007 rating decision.  The Veteran did not appeal this decision.  In January 2012, he filed a new claim seeking a higher rating for his service-connected bilateral hearing loss.  In the September 2012 rating decision, the AOJ continued the noncompensable rating assigned for the Veteran's hearing loss. However, after additional evidence was submitted in support of his appeal, the AOJ, by way of the December 2013 decision, increased the disability rating for the Veteran's bilateral hearing loss to 20 percent, effective January 8, 2013.  The Veteran continues to contend that his service-connected bilateral hearing loss is more disabling than reflected by the current disability ratings assigned.  



For the period prior to January 8, 2013

The evidence reflects that the Veteran was seen at Lakeview Medical Center in November 2011 with complaints of hearing loss.  He stated that five weeks prior, he experienced a popping sensation in his left ear, and a sudden decrease in his hearing, with some increase of non-pulsatile tinnitus.  The physician, L..L., M.D., noted that the Veteran had an underlying hearing loss history from his in-service noise exposure.  In his Ear Nose & Throat (ENT) Medical History Questionnaire, the Veteran noted that he had a history of hearing loss and dizziness.   The Veteran also underwent an audiological evaluation in November 2011, the results of which were provided in graph form.  The Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Unfortunately though, the copy of the November 2011 audiological report is not a good one, and the frequencies and decibel values listed on the November 2011 graph are difficult to decipher, making it difficult to interpret what the audiometric readings are shown to be.  Treatment records from Lakeview Medical Center also include a December 2011 audiometric report which is also difficult to decipher.  In addition, this audiological report only contains the Veteran's right ear audiometric findings, and does not contain the speech discrimination scores.  As noted above, the regulations indicate that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  As such, the Board does not find these audiological reports to be adequate for VA purposes.  

The was afforded a VA audiological examination in April 2012.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 55, 60, and 65 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 40, 60, 65, and 65.  The average pure tone threshold was 56 in the right ear and 58 in the left.  Using the Maryland CNC test, speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  The results of the April 2012 examination correspond to Level II hearing in the right ear, and Level IV hearing in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on these audiometric findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).

The record reflects that the Veteran sought treatment for his hearing loss with J.D., Au.D. at the Naval Medical Center throughout the years.  He submitted a March 2012 audiometric report issued from this facility, the results of which are in graph form and have not been interpreted by his audiologist.  However, these results are clear and the Board may  review them.  As noted above, in Kelly v. Brown, 7 Vet. App. 471 (1995), it was determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  The Court, however, implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the March 2012 audiological report, the results of which showed puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
60
60
LEFT
25
40
60
60
60

Although the Veteran's word recognition ability was shown to be 76 percent in the right ear and 84 percent in the left ear, in a December 2012 response to an email inquiry from the Veteran, Dr. D. indicated that, during this evaluation, the Maryland CNC test was not used when determining his word recognition scores.  Dr. D. did state that the Maryland CNC test would be used on subsequent audiological tests from thereon out.  Since the Maryland CNC Test must be used for VA purposes, and the Veteran's speech discrimination scores were clearly determined using a different word list, the Board does not find this audiometric report to be adequate for rating purposes.  

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted for the period prior to January 8, 2013.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his hearing loss is more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The above determination is based upon consideration of applicable rating provisions.  In addition, the VA examination report specifically addresses the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the April 2012 VA examination, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss in both ears and found that said hearing loss impacted the ordinary conditions of the Veteran's daily life, including his ability to work. According to the VA examiner, the Veteran often needs to ask people to repeat themselves, and recently discovered that he cannot understand his daughter when he speaks.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations.  However, despite the difficulties experienced by the Veteran, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Furthermore, although the examiner noted that the Veteran's hearing loss impacted his ability to work, the examiner did not state or conclude that the Veteran's hearing disability had a significant effect on his ability to conduct his occupational duties and/or maintain any type of employment.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination report was defective.  See Martinak, 21 Vet. App. at 455.

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a compensable rating for the period prior to January 8, 2013.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts and medical findings of this case shows that for the period prior to January 8, 2013, a compensable rating for the Veteran's bilateral hearing loss is not warranted. 

Therefore, the Board finds that for the period prior to January 8, 2013, the preponderance of the evidence is against a schedular compensable rating for the Veteran's bilateral hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

For the period from January 8, 2013

The Veteran submitted another audiometric treatment report issued from the Naval Medical Center and dated in January 2013.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 55, 60, and 65 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 55, 60, 60, and 65.  [The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.]  Dr. D. noted in this report that the word recognition tests were performed using the Maryland CNC word list.  Using this test, speech recognition ability in the right ear was recorded as 68 percent at 85 decibels and 48 percent at 95 decibels, and speech recognition in the left ear was recorded as 56 percent at 85 decibels and 64 percent at 95 decibels.  In light of the fact that Veteran's puretone thresholds in numerical form were not provided, the AOJ used the Veteran's April 2012 audiometric findings, which reflected the average pure tone thresholds in the right ear to be 56 and the average pure tone threshold in the left ear to be 58.  The AOJ applied these medical findings to the Veteran's speech recognition scores at the January 2013 audiological evaluation.  Specifically, the AOJ applied the better of the two speech recognition scores in the right ear (68 percent) and left ear (64 percent), the results of which corresponded to Level V hearing in the right ear, and Level VI hearing in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a 20 percent disability rating is assigned. 38 C.F.R. § 4.85.  

However, as discussed above, VA is not precluded from interpreting the graphical data from a private audiology report that otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Using the January 2013 audiometric findings, the average pure tone threshold was shown to be 56 in the right ear and 60 in the left ear.  When applying these findings to the better speech recognition scores in the right ear (68 percent) and left ear (64 percent), the results correspond to Level V hearing in the right ear, and Level VI hearing in the left ear. When applied to Table VII, these values also reflect the assignment of a 20 percent disability rating.  However, the Board notes that there were two different speech recognition scores recorded for both ears at the January 2013 audiological evaluation.  When applying the worse of the two speech recognition scores recorded at the January 2013 audiological evaluation for the right ear (48 percent) and left ear (56 percent), with these same pure tone thresholds in the right (56) and left (60) ear, the results correspond to Level VIII hearing in the right ear, and Level VII hearing in the left ear.  When these values are applied to Table VII, a 40 percent disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether a rating in excess of 40 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the January 2013 audiometric findings, the Veteran's right ear hearing loss did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in the right ear.  However, the Veteran did have a puretone threshold of 55 or more at each of the four specified frequencies in the left ear.  Using Table VIa, the Veteran's left ear hearing impairment corresponds to Level IV in the left ear.  When this value, and the Level VIII hearing value assigned for the right ear, are applied to Table VII, a 20 percent disability rating is assigned.  Therefore, the Veteran is also not entitled to an evaluation greater than 40 percent for his service-connected hearing loss pursuant to 38 C.F.R. § 4.86 (b).

Pursuant to the March 2015 remand, the Veteran underwent another VA audiological evaluation in November 2015. The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 50, 55, 60, and 70 and left ear auditory thresholds in the same frequencies as 55, 65, 60, and 70.  The average pure tone threshold was 59 in the right ear and 63 in the left ear.  Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear.  The results of the November 2015 examination correspond to Level III hearing in the right ear, and Level IV hearing in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a 10 percent disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether a higher rating is warranted under 38 C.F.R. § 4.86.  Based on the November 2015 audiometric findings, the Veteran's right ear hearing loss did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in the right ear.  However, the Veteran did have a puretone threshold of 55 or more at each of the four specified frequencies in the left ear.  Using Table VIa, the Veteran's left ear hearing impairment corresponds to Level V in the left ear.  When this value, and the Level III hearing value assigned for the right ear, are applied to Table VII, a 10 percent disability rating is assigned.  Based on these audiometric findings, the Veteran is also not entitled to a higher evaluation for his service-connected hearing loss pursuant to 38 C.F.R. § 4.86 (b).

The Veteran submitted another audiologist report issued from the Naval Medical Center, and dated in February 2016.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 50, 55, 65, and 60 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 55, 60, 65, and 65.  The average pure tone threshold was 58 in the right ear and 61 in the left ear.  The Veteran's word recognition ability was 73 percent in the right ear and 56 percent in the left ear.  This private record does not indicate whether the speech recognition scores were obtained using the Maryland CNC test.  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained,"  VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Board acknowledges that a different audiologist conducted this evaluation.  However, in light of the Veteran December 2012 email communication with his previous audiologist at the Naval Medical Center, the Board assumes the Maryland CNC test was used.  As such, the Board finds that a remand for clarification of these audiometric test findings is not necessary.

The results of the February 2016 examination correspond to Level V hearing in the right ear, and Level VII hearing in the left ear. See 38 C.F.R. § 4.85 (b). When those values are applied to Table VII, a 30 disability rating is assigned.  38 C.F.R. § 4.85.  The Board has also considered whether a higher rating is warranted under 38 C.F.R. § 4.86.  The Veteran did have a puretone threshold of 55 or more at each of the four specified frequencies in the left ear.  Using Table VIa, the Veteran's left ear hearing impairment corresponds to Level IV in the left ear.  When this value, and the Level V hearing value assigned for the right ear, are applied to Table VII, a 10 percent disability rating is assigned.  Therefore, the Veteran is also not entitled to higher rating for his service-connected hearing loss pursuant to 38 C.F.R. § 4.86 (b).

Based on these medical findings and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a disability rating no greater than 40 percent for his service-connected bilateral hearing loss for the period from January 8, 2013.  

The above determination is based upon consideration of applicable rating provisions. In addition, the November 2015 VA examination report specifically addressed the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

At the November 2015 evaluation, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss in both ears. When asked whether the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, the examiner marked that it did, and noted that the Veteran required the use of hearing aids in order to hear other people talk.  The examiner also noted that even with his hearing aids, he cannot understand conversations when there is background noise.

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations even with the use of hearing aids; however, despite the difficulties experienced by the Veteran when it comes to his hearing acuity and word recognition, there is nothing in the record to show that he experiences difficulty carrying out and performing his activities of daily living, as a result of his hearing loss.  Furthermore, although the examiner noted that the Veteran's hearing loss impacts his ability to work, she (the examiner) did not state or conclude that his hearing disability had a significant effect on his ability to maintain his employment and carry out his occupational duties.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination report was defective.  See Martinak, 21 Vet. App. at 455.

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a higher rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating no higher than 40 percent is warranted for the period from January 8, 2013. 

Indeed, regardless of the symptoms experienced and reported by the Veteran, during this particular appeal period, his hearing loss has been manifested by no worse than Level VIII hearing acuity in the right ear, and Level VII hearing acuity in the left ear.  Thus, for the period from January 8, 2013, the Board finds that the Veteran's bilateral hearing loss warrants a disability rating no higher than 40 percent assigned for the appeal period.  However, the criteria for a rating in excess of 40 percent scheduler evaluation have not been met.  In essence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for hearing loss for the period from January 8, 2013.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 40 percent.  

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms associated with his bilateral hearing loss, to include difficulty hearing and understanding speech, and difficulty with word recognition, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration. Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Although both the April 2012 and November 2015 VA examiners observed that the Veteran's hearing loss impacts his occupational functioning, they both specified that the Veteran had a difficult time understanding others when they were speaking, especially in the presence of background noise.  Neither examiner stated that the Veteran had a difficult time obtaining or maintaining his employment as a result of his bilateral hearing loss.  Therefore no further discussion of a TDIU is necessary.  


	ORDER	

For the period prior to January 8, 2013, entitlement to a compensable rating for service-connected bilateral hearing loss is denied.  

For the period from January 8, 2013, an increased rating of 40 percent, but no higher, for service-connected bilateral hearing loss is granted, subject to laws and regulations governing the award of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


